SHEDD, Circuit Judge,
concurring:
I concur in the judgment of the majority that liability may be imposed as to both JCM and JCG. The majority holds that JCM may be primarily liable under § 10(b) and JCG may be liable as a control person under § 20(a). While I agree with these holdings, I would also hold that the plaintiffs have properly plead a claim that JCG is primarily liable for making false statements in the Janus funds’ prospectuses under § 10(b). I believe JCG’s alleged involvement and facilitating access to *132the false statements is sufficient to impose primary liability on JCG.
In order to plead a proper ease that JCG is primarily liable, a plaintiff must plead, among other elements, that JCG made a misrepresentation that is public and attributable to JCG. As the majority correctly holds, “the Janus funds prospectuses are unquestionably public.” Majority Op., at 121. Thus, the only question is whether the plaintiffs have properly plead a basis that the statements are sufficiently attributable to JCG as a “maker” of the false statement. I believe they have done so. In their complaint, the plaintiffs allege that JCG
makes the most recent prospectus for each Janus Fund available on its website, www.janus.com. These prospectuses, which are given to prospective shareholders, included language that said Janus’ funds were not intended for market timing or excessive trading and said Janus had measures in place to stop the trading. These statements were materially false and misleading.
J.A. 212-13. (internal quotation marks omitted). I believe the plaintiffs have properly alleged that JCG made a false statement by publishing these funds’ prospectuses on its website, and a reasonable investor would attribute these public statements to JCG.